MORROW, J.
Appellant by proper indictment was charged with pursuing the occupation of selling intoxicating liquors in prohibited territory. This appeal is from conviction and sentence of two years’ confinement in the penitentiary. The law appears to have been submitted to the jury in a written charge. There is no statement of facts showing what evidence was before the court, nor bill of exceptions complaining of any ruling of the court. We have found nothing in. the record which authorizes reversal of the case, and the judgment of the lower court is therefore affirmed.